DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 12/23/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1 and 7-24 are pending.
Claim 1 is amended.
Claims 2-6 are canceled.
Claim 24 is new.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 09172586, filed on 10/8/2009. 
This application, U.S. Application number 16/163196, is a continuation of U.S. Application number 13/498800, now abandoned, which is a national stage entry of International Application Number PCT/EP2010/064830, filed on 10/5/2010.
Upon review of the record of the foreign priority EPO 09172586, it has been determined that EPO 09172586 does not disclose the method of claims 1 and 7-24. In details, the disclosure does not provide the support for the fermentation step c) of Claim 1, in which the fermentation is conducted with a Saccharomyces cerevisiae strain that is able to ferment at least one C5 sugar. The disclosure only discloses a generic term of microorganism, i.e. yeast host cells, for the fermentation. Furthermore, the genetically modified Saccharomyces cerevisiae strain comprising a heterologous gene cluster consisting of araA, araB and araD, as recited in Claim 24, is not supported by the disclosure of EPO 09172586 either.  Therefore, the filing date 10/5/2010 of International Application Number PCT/EP2010/062320 will be used for prior art purposes for these claims.

Claim Interpretation

Claim 24 recites the limitation of “a cluster consisting of genes araA, araB and araD”.  Based on the disclosure of the specification, the “cluster” recited in the claim is 

Claim Rejections - 35 USC § 103
Claims 1 and 7-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Laat et al. (WO 2010/018105, published on Feb. 18, 2010, effective filing date: Aug 4, 2009, cited in IDS) in view of Bole et al. (US Pub. No. 2010/0151548, published on June, 17, 2010, effective filing date: Mar. 20, 2008, of record). This rejection is maintained for Claims 1 and 7-23, and applied to new claim 24.
De Laat et al. teach a method for preparing a fermentation product, biofuel, from fermentable sugars hydrolyzed from lignocellulosic material, comprising steps: (i) enzymatic hydrolysis of the lignocellulosic material with an enzyme composition to generate a hydrolysate containing fermentable sugars, and (ii) fermenting the hydrolysate/fermentable sugars to produce a fermentation product, i.e. biofuel ethanol (abstract, page 2-4/Summary of the invention); wherein the lignocellulosic material is corn stover or wheat straw (page 19/lines 14-16, Examples 1-4); wherein the method further comprises a step of pretreating the lignocellulosic material (page 19/lines 31-33), and pretreated corn stover or wheat straw is used in the hydrolysis (page 26/last paragraph/line 1, page 29/last paragraph/line 3, page 31/paragraph 2/line 1); wherein the method further comprises a step of recovering the fermentation product/biofuel (page 25, lines 28-29); wherein the enzyme composition is generated by fungal Talaromyces emersonii (page 7/paragraphs 2 and 5, claim 3, Examples 1-4), and the enzyme composition may comprise a broth resulting from growth of a microbial/fungal oC or higher, or ~ 60oC or higher (Note: these encompass or overlap with the claimed “50-70oC” in claim 1) (page 8, paragraph 2); wherein the enzymatic hydrolysis is conducted at a temperature such as about 50oC, about 55oC, about 60oC, about 65oC, or about 70oC, or at 50oC or 60oC or 55oC-60oC (page 21/lines 29-30, page 27/line 10, page 31/line 12, page 32/line 7); wherein the enzymatic hydrolysis is conducted for a time length such as about 1 hour to about 120 hours, ~ 6 hours to ~ 168 hours, or ~ 12 hours to ~ 96 hours (Note: these encompass or overlap with the claimed time ranges in claim 1 and 10) (page 22/lines 29-20 and 33-34); wherein the enzymatic hydrolysis is conducted at a pH 5.0, or 4.5 or lower and at a dry matter content of 15% or more (page 3/lines 32-34, Claim 1, page 27/line 5-6, page 28/lines 4-8); wherein the enzymatic hydrolysis is carried out at a dry matter content of about 20%, or about 25% or higher (page 24, last paragraph/last 2 lines); wherein the enzymatic hydrolysis can release at least about 80%, at least about 90%, at least 95% more of available sugars from the lignocellulosic material (page 3/lines 2-4, page 22/lines 14-15); and wherein the fermentation is performed under oxygen-limited conditions (page 25/lines 31-32).  De Laat et al. further teach the T. emersonii enzymes are extremely effective for hydrolyzing ligonocellulosic material, such as corn stover and wheat straw, into sugars, which are further converted to ethanol (page 2, last paragraph) and the enzymes effectively hydrolyze biomass at high dry matter contents (page 3/lines 24-28); and that the hydrolysis is carried out at a high temperature to reducing risk of bacterial 
De Laat et al. do not teach using a S. cerevisiae strain capable to ferment at least one C5 sugar (xylose or arabinose) in their method, De Laat et al. do not teach the S. cerevisiae strain comprises a gene cluster of araA, araB, and araD.    However, De Laat et al. teach applying S. cerevisiae strains in fermentation processes (Examples 2 and 3, pages 29 and 31), and applying hemicellulose enzymes (hemicelluloses) in the enzymatic hydrolysis to release C5 sugars in the enzymatic hydrolysis (abstract, claim 10, page 15/lines 8-9, page 3/last paragraph, page 6/lines 24-26, page 18/lines 18-20).  
Bole et al. teach a recombinant S. cerevisiae strain capable of fermenting a C5 sugar (e.g. arabinose) as well as a method of using the S. cerevisiae strain for fermenting C5 sugar-containing biomaterial for producing bioethanol (abstract; paragraphs 0012-13, 16, 31-32, and 62-67; Claims 1-10, 24-28, and 31; Examples 2-3, Fig. 2); wherein the S. cerevisiae strain comprises a DNA molecule consisting of heterologous genes araA, araB, and araD from a bacterial arabinose metabolic pathway (paragraphs 0031, 178-179 and 102, Fig. 3A, page 4/left column/2nd half of paragraph 1) (note: this reads on “a heterologous gene cluster of araA, araB, and araD” in Claim 1).  Bole et al. further teach that yeast Saccharomyces cerevisiae has been used for centuries for fermenting sugars to ethanol, particularly used in ethanol production for industrial purposes, and ethanol is gaining increasing importance as an alternative for fossil fuel; that fermentation of lignocellulose-containing biomass is applied to produce bioethanol inexpensively, but wild type S. cerevisiae is unable to convert pentoses/C5 e.g. arabinose and xylose, which are the major sugars released from hemicellulose component of biomass; and that it would be highly advantageous to provide yeast strains able to ferment C5 sugars/arabinose, besides hexose sugars/glucose fraction (paragraphs 0002-0003 and 0011). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to apply a S. cerevisiae strain capable of fermenting at least one C5 sugar selected from xylose and arabinose as the S. cerevisiae strain in the method of De Laat et al. for fermenting C5 sugars in the hydrolysate generated from hydrolysis of corn stover or wheat straw, wherein the S. cerevisiae strain comprises a heterologous gene cluster consisting of araA, araB, and araD, as taught by Bole et al.  A person of ordinary skill in the art would have been motivated to do so, because this modification allows C5 sugars (in addition to C6 sugars) generated from hydrolysis of the lignocellulosic material corn stover or wheat straw to be converted to a useful fermentation product such as ethanol, thus increasing yields of fermentation products and making the production of bioethanol more cost-effective and sustainable, as taught by Bole et al. One of ordinary skill in the art has a reasonable expectation of success at modifying the method of De Laat et al., because recombinant S. cerevisiae that comprises araA, araB, and araD has been demonstrated to effectively ferment C5 sugars such as arabinose, as supported by Bole et al. (paragraphs 0169-0171).
Regarding Claim 9, De Laat et al. further teach that the lignocellulosic material can be any one from wheat straw, corn stover, corn stalks, corn cobs, corn husks, corn hobs, corn kernel, fiber from kernels (page 19/lines 15-17; Claim 19: page 35/last line, page 36/lines 1 and 4-6). It is noted that the fiber from kernels reads on the “corn fiber” 
Regarding Claims 11-13, Bole et al. further teach a fermentation time of about 80 hours (paragraph 0174/page 9/line 1). The fermentation time of Bole et al. as well as a combination of hydrolysis and fermentation time of De Laat et al. and Bole et al. do not match those in the claims. Examiner notes that no criticality has been demonstrated in the specification with regard to the durations of fermentation and hydrolysis recited in the claims. It is considered that the fermentation time and a combination of fermentation/hydrolysis time taught by the prior art can be readily modified by routine optimization for improving efficiency of producing fermentation products, based on conditions, such as amounts of feedstock loaded to reactors, temperatures, pH, and concentrations of fermentable sugars, used for the fermentation. Furthermore, it is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).     

 
Response to Arguments
Applicant's arguments about the priority in the response filed on 12/23/2021 (pages 5) have been fully considered but they are not persuasive.  The support in the specification as-filed (page 23/lines 7-23) only entitles the claims 1 and 7-24 to obtain the filing date 10/5/2010 of PCT/EP2010/062320. However, the claims are not entitled to the filing date 10/8/2009 of the priority document EPO 09172586, because the support for the instant claims is not found in the priority document, as indicated above.

Applicant's arguments about the 103 rejection of claims 1 and 7-23 as well as about the new claim 24 in the 12/23/2021 response (pages 6) have been fully considered but they are not persuasive.  As indicated above, the priority document does not provides the support for conducting fermentation with a Saccharomyces cerevisiae strain that is able to ferment at least one C5 sugar and comprises a heterologous gene cluster consisting of araA, araB and araD. As such, the claims 1 and 7-24 are not entitled to the priority date 10/8/2009. Accordingly, De Laat is still qualified as the prior art. The method of claims 1 and 7-24 would have been obvious over the combined teachings of De Laat and Bole, as indicated above in the 103 rejection. With regard to Applicant’s arguments based on unexpected results, they are not persuasive because Applicant failed to provide factual evidence to support the argument.

  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653


2/11/2022